19-01328-scc            Doc 19        Filed 03/10/20 Entered 03/10/20 10:21:25               Main Document
                                                   Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                     :
In re:                                                               :   Case No. 19-12294
                                                                     :
          ANTHONY J. BARTOLOMEO,                                     :   Chapter 7
                                                                     :
                                   Debtor.                           :
---------------------------------X
Crescent Electric Supply Company, Inc. of                            :
New York,                                                            :
                               Plaintiff,                            :   Adv. Pro. No. 19-01328 (SCC)
                                                                     :
-against-                                                            :
                                                                     :
ANTHONY J. BARTOLOMEO,                                               :
                                                                     :
                       Defendant. :
---------------------------------                                    X

                                           STIPULATION AND ORDER

          WHEREAS, Adversary Plaintiff Crescent Electric Supply Company, Inc. of New York

(the “Plaintiff”), has commenced the above-captioned adversary proceeding against Debtor

Anthony J. Bartolomeo (the “Defendant”) by complaint dated July 30, 2019; and

          WHEREAS, pursuant to stipulation, Defendant filed a motion to dismiss the complaint

pursuant to, inter alia, Fed.R.Civ.P. Rule 12(b)(6) as incorporated by Fed.R.Bankr.P. 7012 (the

Motion to Dismiss”) which was returnable on January 16, 2020;

          WHEREAS, the Plaintiff seeks to amend the adversary complaint pursuant to Fed.R.Civ.P.

Rule 15 as incorporated by Fed.R.Bankr.P. 7015;

          NOW, THEREFORE, it is stipulated and agreed by and between counsel for the Plaintiff

and Defendant:

          1. Plaintiff’s time to file an amended complaint (the “Amended Complaint”) is extended
19-01328-scc    Doc 19    Filed 03/10/20 Entered 03/10/20 10:21:25           Main Document
                                       Pg 2 of 2



         on consent of Defendant pursuant to Fed.R.Civ.P. Rule 15(a)(2) as incorporated by

         Fed.R.Bankr.P. Rule 7015 to April 30, 2020;

     2. Defendant’s Motion to Dismiss is withdrawn without prejudice to the filing of a similar

         motion with respect to the Amended Complaint. Nothing herein shall be construed as

         to create a default in pleading pursuant to Fed.R.Civ.P. Rule 55 as made applicable to

         Fed.R.Bankr.P. Rule 7055.

     3. The Pre-Trial Conference in this matter is adjourned from April 21, 2020 to June 23,

         2020 at 11:00 a.m.

Dated: Brooklyn, New York                        Dated: White Plains, New York
       March 5, 2020                                    March 5, 2020

Korsinsky & Klein, LLP                           Rattet PLLC
Attorneys   for     Plaintiff CRESCENT           Attorneys for Anthony Bartolomeo
ELECTRIC SUPPLY COMPANY, INC. OF
NEW YORK

__/s/ Marc Illish ________________               __/s/ James B. Glucksman _________
By: Michael Korsinsky, Esq.                      By: James B. Glucksman, Esq.
    Marc Illish, Esq.                            202 Mamaroneck Avenue
2926 Avenue L                                    White Plains, NY 10601
Brooklyn, New York 11210                         Phone: (914) 381-7400
(212)495-8133                                    Fax: (914) 381-7406
mk@kklawfirm.com                                 jbglucksman@rattetlaw.com

SO ORDERED: March 9, 2020

/S/ Shelley C. Chapman
HON. SHELLEY C. CHAPMAN
U.S. BANKRUPTCY JUDGE




                                             2
